 

Filed 06/15/21 Page 1of1

 

Case 1:17-cr-00674-GBD Document 285

 

AiG Yee 2 Nae me

“uC SDNY
3 UMENT
‘POP RONICALLY FLED)
pe she

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

 

 

 

 

 

~_e ee ee ee ee ee ee ee ee ee ee Re eB ee x
UNITED STATES OF AMERICA,
ORDER
-against- :
: : . ~4
RONALD GODBOLD, 17 Crim. 674-4 (GBD)
Defendant. :
x

GEORGE B. DANIELS, United States District Judge:
The conference is adjourned from June 22, 2021 to July 20, 2021 at 9:30 a.m

Dated: New York, New York
June 15, 2021
SO ORDERED.

Deny, b Donrle
B. DANIELS
CHR District Judge
